Citation Nr: 1534892	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to July 2, 2010, and 70 percent from July 2, 2010 to June 30, 2011.

2.  For the period prior to July 1, 2011, entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) regional
office (RO) in Newark, New Jersey that granted service connection for PTSD and assigned a 30 percent rating, effective May 22, 2007.

In June 2011, the Board remanded the Veteran's claim for further development.

A September 2012 rating decision awarded a higher 50 percent initial rating, effective May 22, 2007.  Because this did not constitute a grant of the full benefit sought on appeal, this matter remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The September 2012 rating decision also awarded a TDIU, effective July 1, 2011.  The issue of entitlement to a TDIU for the period prior to July 1, 2011, however, remains before the Board as part and parcel to the Veteran's initial rating claim.  See, e.g., Correspondence, May 2015; Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A July 2014 Board decision awarded higher initial ratings for the Veteran's PTSD of 70 percent effective July 2, 2010, and 100 percent effective July 1, 2011.

An April 2015 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the July 2014 Board decision to the extent it denied entitlement to higher initial ratings for the Veteran's PTSD, i.e., in excess of 50 percent prior to July 2, 2010, and in excess of 70 percent from July 2, 2010 to June 30, 2011.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's PTSD is currently assigned a 50 percent initial rating for the period prior to July 2, 2010, and 70 percent from July 2, 2010 to June 30, 2011.  See 38 C.F.R. § 4.119 (2015).  His PTSD is rated as 100 percent thereafter, which rating is not presently on appeal.  The Veteran seeks higher initial ratings.  For the period prior to July 1, 2011, the Veteran also seeks entitlement to a TDIU.

Recently, in May 2015, the Veteran's representative asserted that a higher PTSD rating was warranted in part due to the Veteran's marital problems.  In that regard, the Board acknowledges that VA treatment records and Vet Center records note that the Veteran and his wife were in marital counseling.  See, e.g., VA treatment record, May 2008.  The Veteran reported on a June 2012 Form 21-4142 authorization that he had received therapy, including marital counseling, from Ms. E.B. between April 2008 and May 2009.  In a July 2009 letter, Ms. E.B. indicated that she had been providing individual and couples therapy to the Veteran.  In August 2012, the RO sent a letter to Ms. E.B. requesting copies of the treatment records.  In September 2012, Ms. E.B. replied with a 1-page letter essentially listing the dates of treatment as between March 2008 and November 2009.  The actual treatment records, however, remain outstanding.  Therefore, this matter should be remanded so that any outstanding therapy records from Ms. E.B. dated since April 2008 may be associated with the claims file.

Also, in September 2007, the Veteran reported that he was being treated for "stress" or PTSD at the East Orange VA medical center in New Jersey, as well as at the Paterson CBOC and the Hackensack OPC.  The Board acknowledges records from East Orange, including the Paterson CBOC, but no treatment records from the Hackensack OPC have been associated with the claims file.  Therefore, on remand, any outstanding VA treatment records from the Hackensack OPC dated since May 2007 should be associated with the claims file.

In addition, as explained in the introduction herein, the issue of entitlement to a TDIU is part and parcel to the Veteran's initial rating claim.  The Board notes that the Veteran's only service-connected disability is his PTSD.  A September 2012 rating decision awarded a TDIU effective from July 1, 2011, but the period prior to July 1, 2011, remains on appeal.  No statement of the case (SOC), however, has been issued to address the TDIU claim.  Therefore, on remand, the RO should review all of the evidence associated with the claims file, including since the September 2012 rating decision, and readjudicate the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records relating to the Veteran's PTSD from the Hackensack OPC dated since May 2007.  If these records are found to be unavailable, the Veteran should be notified of such.

2.  Associate with the claims file any outstanding treatment records from Ms. E.B. dated since April 2008, including individual and marital counseling.

Also, ask the Veteran to identify any other outstanding private treatment for his PTSD, and for any marital counseling, between 2006 and June 2011; associate any outstanding records with the claims file.

3.  Issue the Veteran an SOC with regard to the issue of entitlement to a TDIU for the period prior to July 1, 2011.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue should be returned to the Board only if an adequate and timely substantive appeal is filed.

4.  Then, readjudicate the Veteran's PTSD rating claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

